Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s amendment received on Nov. 17, 2020 has been acknowledged but not found persuasive.  Currently claims 1 and 3-10 are rejected and claim 2 is canceled.
	With respect to the amended independent claims, Applicant argues that the first person is the person to be monitored, and the second person is the person who monitors the first person.  Examiner respectfully disagrees.  Niino prescribes in claim 4: “The 2 person specifying unit specifies the 2 person as a guardian of the lost child identified as the first person based on the characteristic information.  Person detection system.”  There has to be a different party who is interested in one being monitored.    
Further, the person who is monitored and/or the one who performs monitoring are subjects under a monitor system for performing an intended purpose, which does not further limit structural and/or functional limitation of such system and has no patentable weight.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

4.	Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP Pub: 2014191664) and Niino (JP Pub: 2018132803A); and in further view of Danielsson et al (US Pub: 2018/0107880). 	Regarding claim 1 (currently amended), Shimizu teaches: An information processing apparatus comprising a CPU configured to: acquire an image captured by an imaging device mounted in a vehicle within the geographical range; and perform image recognition on the acquired image to determine whether or not the (first person) is included in the acquired image based on the registered information of the (first person) and the geographical range [p0020, p0022, p0054, p0055].
Shimizu does not specify a recognized object to be a person or pre-register a first person with a geographical range.  In the same field of endeavor, Niino teaches: perform image recognition on the acquired image to determine whether or not the first person is included in the acquired image based on the registered information of the first person and the geographical range [p0028, p0029].  Niino further specifies in [0029] “For example, the person information of the extracted lost child is inquired to the location information database 21, and the person of the matching person information is identified as the lost child.”  And in [0030] “As described above, the person position specifying unit 18 uses the location information database 21 to identify the location of the lost child from the person information of the identified lost child..."  Niino further teaches: wherein the first person is the person to be monitored, and the second person is the person who monitors the first person [claim 4].  Recognizing the person that was pre-registered from an acquired image based on location information has been well practiced in the art as prescribed by Niino.  Therefore, it would have been 
Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Shimizu further teaches: The information processing apparatus according to claim 1, wherein the geographical range is specified based on a predetermined district, a range designated using a map, or a history of positional information recorded in a predetermined portable terminal [p0013, p0016, p0020].  
 	Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Shimizu further teaches: The information processing apparatus according to claim 1, wherein the geographical range is set as desired in a terminal connected through a network [p0033, p0034].
	Regarding claim 5 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Shimizu further teaches: The information processing apparatus according to claim 1, wherein an agreement on acquisition of an image of the first person is made in advance, and the image recognition is performed on the acquired image of the first person [p0014, p0016, p0025, p0027 (A request is an indication of an agreement.)].  Niino also teaches: an agreement on acquisition of an image of the first person is made in advance, and the image recognition is performed on the acquired image of the first person [p0029].  

Regarding claim 6 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Niino further teaches: The information processing apparatus according to claim 1, wherein the image recognition is performed using first information extracted from a face image of the first person or second information extracted from an image of an article on the first person and the first information [p0006].  Image recognition by extracting face of a person has been well practiced in the art as prescribed by Niino.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to 
Regarding claim 7 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Shimizu and Niino further teach: The information processing apparatus according to claim 1, wherein: the CPU acquires the image captured by the imaging device and positional information indicating a position where the image is captured; and when the first person is included in the acquired image, the CPU stores the positional information in a storage in association with the first person [Shimizu: p0077; Niino: p0030].  
 	Regarding claim 8 (previously presented), the rationale applied to the rejection of claim 7 has been incorporated herein.  Shimizu and Niino further teaches: The information processing apparatus according to claim 7, wherein according to a request from a terminal of the second person through a network, the CPU provides the terminal with the positional information stored in the storage [Shimizu: p0153, p0156; Niino: p0029, p0030].
	Claim 9 (currently amended) has been analyzed and rejected with regard to claim 1.

 	Claim 10 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Shimizu’s further teaching on: An information processing 

Conclusion
5.	There is no new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674